Citation Nr: 1241191	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-00 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a fracture of the right knee, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease of the right hip, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for degenerative joint disease of the left hip, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to April 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office RO that increased the evaluation assigned to the Veteran's service-connected low back disability to 20 percent, and confirmed and continued the ratings assigned for his other service-connected disabilities.  This case was previously before the Board in February 2010, at which time it was remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased ratings for degenerative joint disease of each hip are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by no more than slight limitation of motion and pain.

2.  The Veteran's right knee disability is manifested by minimal limitation of motion, with no signs of instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).

2.  The criteria for a rating in excess of 20 percent for residuals of a fracture of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, by letter dated September 2007, issued prior to the rating decision on appeal, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for an increased rating.  This letter also advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private medical records, VA examination reports, a statement from the Veteran's daughter and the testimony of the Veteran at a hearing before the undersigned Acting Veterans Law Judge.

VA clinical examinations with respect to the current claim have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

      I.  Degenerative joint disease of the lumbar spine 

Under the General Rating Formula for Diseases and Injuries of the Spine which became effective September 26, 2003, a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.   38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The Veteran asserts a higher rating is warranted for his service-connected low back disability.  He argues he has constant back pain.  When examined by the VA in October 2007, he reported stiffness, spasms, weakness, pain and limitation of motion.  An examination demonstrated no spasm, guarding, tenderness or weakness.  Forward flexion was from 0 to 60 degrees; extension was from 0 to 10 degrees; lateral flexion was from 0 to 30 degrees, bilaterally; and rotation was from 0 to 25 degrees on the right and from 0 to 35 degrees on the left.  It was indicated there was pain on most motions, but no additional limitation of motion on repetitive use.  Motor examination was 5/5 with normal muscle tone.  The diagnosis was degenerative joint disease of the lumbar spine.

Private medical records show the Veteran received physical therapy for his low back in 2007.  In July 2007, a physician indicated he reviewed magnetic resonance imaging of the lumbar spine that revealed degenerative disc disease.  The physician noted the Veteran had no radicular complaints, just back pain.  

The Veteran was again examined by the VA in April 2010.  An examination disclosed no spasm, atrophy, guarding, tenderness or weakness of the thoracic sacrospinalis.  Forward flexion of the lumbar spine was from 0 to 60 degrees; extension was from 0 to 5 degrees; lateral flexion was from 0 to 25 degrees on the right and from 0 to 20 degrees on the left; rotation was from 0 to 30 degrees, bilaterally.  The examiner indicated there was no objective evidence of pain on motion, to include following repetitive motions, and there were no additional limitations after three repetitions.  

As noted above, in order to assign a higher rating, the record must show forward flexion of the lumbar spine is less than 30 degrees, or that there is favorable ankylosis of the entire thoracolumbar spine.  Each VA examination establishes the Veteran has forward flexion to 60 degrees, which is consistent with the 20 percent evaluation currently in effect.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).  The Board observes that all medical findings of record establish the Veteran has some range of motion of the low back.  Thus, a determination that he has ankylosis is precluded.  

The Board notes there is no indication the Veteran has had any incapacitating episodes attributable to his low back disability and, accordingly, there is no basis for evaluating this disability under Diagnostic Code 5243.

The Board concedes the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  The Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  The Board acknowledges that his daughter, who reportedly is an L.P.N., asserted the Veteran has back problems.  While she might be competent to do so, she did not provide any specific findings concerning the low back.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his low back disability has increased in severity, so as to warrant a higher rating.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his low back disability.

	II.  Residuals of a fracture of the right knee 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  When flexion is limited to 45 degrees, a 10 percent rating is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

On the October 2007 VA examination, range of motion of the Veteran's right knee was from 0 to 130 degrees.  The Board acknowledges that the limitation of motion had increased by the time of the April 2010 VA examination.  In this regard, however, the Board points out that range of motion was from 0 to 112 degrees.  This represents no more than minimal limitation of motion and does not even rise to the level required for a compensable rating for the right knee based on range of motion.  The earlier examination showed no indication of pain on motion or any additional limitation of motion with repetitive use.  While there was objective evidence of pain on motion at the time of the more recent VA examination, there still was no additional limitation of motion after three repetitions.  

Thus, there is no basis on which a higher rating may be assigned given the limitation of motion present in the right knee.

The Board also notes that the VA General Counsel has held that separate ratings may be assigned for compensable limitation of flexion and extension of the knee.  VAOPGCPREC 9-2004.  However, at no time during the course of the appeal has the evidence demonstrated either loss of flexion or extension to a degree to which a compensable rating could be assigned.  Accordingly, assignment of separate evaluations for limited flexion and extension of the either knee is not appropriate in this case.

The Board recognizes that a separate rating may be assigned for instability of the knee.  However, there is no clinical evidence of instability of the right knee.  As noted above, both VA examinations demonstrated the right knee is stable.  Thus, entitlement to a separate evaluation for lateral instability is not warranted for the right knee.  See VAOPGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

The Board concedes the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain, citing Espiritu; see also Routen at 186 ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his right knee disability has increased in severity, so as to warrant a rating in excess of 20 percent.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right knee disability.

Additional considerations

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's low back or right knee disabilities.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  Both VA examinations conducted during the course of the Veteran's claim reveal there was no decrease in the range of motion with repetitive motion.  Any pain the Veteran experiences is contemplated in the evaluations that have been assigned for his low back and right knee disabilities.

The Board has also considered whether the Veteran's service-connected low back and right knee disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to either disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Total Rating Based on Individual Unemployability 
Due to Service-Connected Disability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that either disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

An increased rating for degenerative joint disease of the lumbar spine is denied.

An increased rating for residuals of a fracture of the right knee is denied.



REMAND

The Veteran also asserts a higher rating is warranted for degenerative joint disease of each hip.

In its February 2010 remand, the Board directed that the Veteran be afforded a VA examination for his hips.  The Board acknowledges this examination was accomplished in April 2010.  It is noted, however, that the examination report provides two reports of the range of motion of the hips.  The Board points out that specific range of motion on both abduction and adduction was listed, but the same report also shows that the Veteran was unable to abduct or adduct each hip.  This discrepancy must be clarified. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and request he provide the names, addresses and dates of treatment (VA and non-VA) from whom he has received treatment for each hip since 2010.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Schedule a VA orthopedic examination to determine the nature and severity of his bilateral hip disability.  Range of motion testing should be reported in degrees.  The examiner should comment on any functional impairment due to pain and the pathology associated with pain should be described.  With respect to the subjective complaints of pain, the examiner should be requested to specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  The claims folder should be made available to the examiner in conjunction with the examination.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  In reaching his or her conclusion, the examiner should consider both the medical evidence contained in the file and the statements by the Veteran and her relatives.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Following completion of the above, the RO should review the evidence and determine whether the appellant's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


